PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,747,699
Takayuki Otani
Application No. 16/273,943
Filed:   February 12, 2019
Attorney Docket No. 100021.00287
:
:
:   ON PETITION
:    
:


This is in reply to the “Request for Certificate of Correction under 37 CFR 1.183” filed on August 27, 2020.

The petition is DISMISSED.

A review of the application file history reveals that the subject application was filed on February 12, 2019, and was accompanied by an Application Data Sheet that set forth a claim of foreign priority to Japanese application 2016-169971, filed on August 31, 2016. The claim of foreign priority was included on the Filing Receipt mailed on March 13, 2019. A “Request to Retrieve Electronic Priority Application(s)” was filed on April 22, 2020, and the certified copy of the subject Japanese application was made of record in the application file on April 27, 2020. 

By the instant petition, petitioner requests waiver or suspension of the rules under 37 CFR 1.183, and states, in pertinent part:

[t]his request is being made in order to add the priority data to the subject U.S. Letters Patent as noted in the attached PTO Form SB/44. In support of this request, attached is a copy of the Priority Acknowledgment dated May 4, 2020.

Excerpt taken from ““Request for Certificate of Correction under 37 CFR 1.183” filed August 27, 2020, p.1.

It is noted that 37 CFR 1.183 provides:

[i]n an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director's designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).
The instant petition does not set out an extraordinary situation where justice requires waiver of the rules. Further, it is noted that the provisions of 37 CFR 1.55(f)(3) provide relief where a foreign priority claim is not perfected because applicant failed to timely file a certified copy of the foreign application. It is not appropriate to grant a petition under 37 CFR 1.183 to waive or suspend the rules when other appropriate relief is available. In view of the aforementioned, the instant petition under 37 CFR 1.183 is dismissed as petitioner has not set out an extraordinary situation where justice requires waiver or suspension of the applicable rules. The authorized deposit account is charged $400.00 for the fee under 37 CFR 1.17(f) that is required to accompany a petition under 37 CFR 1.183.
It is further noted that section 215.02 of the Manual of Patent Examining Procedure (MPEP) explains, in pertinent part, that:
[i]f a certified copy of the foreign application is not filed within the time period specified in 37 CFR 1.55(f)(1) or (f)(2), as appropriate, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in 37 CFR 1.17(g). This provision for the belated filing of a certified copy of the foreign application obviates the need for a petition under 37 CFR 1.183 to waive or suspend a requirement of the regulations in such a situation. 37 CFR 1.55(f) provides a lower standard (good and sufficient cause versus an extraordinary situation) and lower fee ($200 petition fee set forth in 37 CFR 1.17(g) versus the $400 petition fee set forth in 37 CFR 1.17(f)) than petitions under 37 CFR 1.183.
Applicant may consider filing a petition under 37 CFR 1.55(f)(3)1 to perfect the priority claim under 37 CFR 1.55 to the Japanese application2.
Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via EFS-WEB

Questions regarding this decision may be directed to the undersigned at (571) 272-3222.


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




















    
        
            
    

    
        1 	(3) If a certified copy of the foreign application is not filed within the time period specified [in] paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371 , and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g) .
        2 It is noted that a certificate of correction was issued on January 12, 2021, to include the priority claim to the foreign application on the front page of the patent. Notwithstanding, the claim of priority to the Japanese is not perfected as the certified copy of the prior filed application was not filed within the period set forth by 37 CFR 1.55(f)(1), petitioner does not assert that an exception under 37 CFR 1.55(h), (i), or (j) applies, and a grantable petition under 37 CFR 1.55(f)(3) has not been filed.